Citation Nr: 0326769	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  00-21 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic digestive 
disorder, claimed as a result of Agent Orange exposure.  

2.  Entitlement to service connection for a chronic skin 
disorder to include warts and melanomas, claimed as a result 
of Agent Orange exposure.  

3.  Entitlement to service connection for a chronic 
disability manifested by bilateral hand and leg numbness, 
claimed as a result of Agent Orange exposure.  

4.  Entitlement to service connection for a chronic sinus 
disorder, claimed as a result of Agent Orange exposure.  

5.  Entitlement to service connection for a chronic bilateral 
hip disorder to include pain and stiffness, claimed as a 
result of Agent Orange exposure.  

6.  Entitlement to service connection for a chronic bilateral 
knee disorder, claimed as a result of Agent Orange exposure.  

7.  Entitlement to service connection for malaria, claimed as 
a result of Agent Orange exposure.  

8.  Entitlement to service connection for a chronic 
respiratory disorder to include a pulmonary disorder, claimed 
as a result of Agent Orange exposure.  

9.  Entitlement to service connection for a chronic throat 
disorder, claimed as a result of Agent Orange exposure.  

10.  Entitlement to service connection for a chronic kidney 
disorder, claimed as a result of Agent Orange exposure.  

11.  Entitlement to service connection for a chronic bladder 
disorder, claimed as a result of Agent Orange exposure.  

12.  Entitlement to service connection for a chronic liver 
disorder, claimed as a result of Agent Orange exposure.  

13.  Entitlement to service connection for post-traumatic 
stress disorder, claimed as a result of Agent Orange 
exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from July 1961 to July 1964 
and from August 1964 to August 1967.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) that 
determined the veteran had not submitted well-grounded claims 
of entitlement to service connection for a chronic digestive 
disorder; a chronic skin disorder to include warts and 
melanomas; a chronic disability manifested by bilateral hand 
and leg numbness; a chronic sinus disorder; a chronic 
bilateral hip disorder to include pain and stiffness; a 
chronic bilateral knee disorder to include pain and 
stiffness; malaria; a chronic respiratory disorder; a chronic 
throat disorder; a chronic kidney disorder; a chronic bladder 
disorder; a chronic liver disorder; and post-traumatic stress 
disorder (PTSD), all claimed to be the result of Agent Orange 
exposure.  In July 2002, the RO reviewed the veteran's claims 
on the merits and again denied them.  In May 2003, the 
veteran was afforded a video hearing before the undersigned 
Acting Veterans Law Judge.  The veteran is represented in the 
instant appeal by the Disabled American Veterans.  


REMAND

The veteran asserts on appeal that service connection is 
warranted for the enumerated disabilities.  Specifically, he 
claims that he incurred these conditions during active 
service, as the result of his Agent Orange exposure and/or as 
a result of his combat experiences while serving in the 
Republic of Vietnam.  In a February 2003 written statement, 
the veteran advanced that service connection was warranted 
for leukocytoclastic vasculitis and all of the disabilities 
for which he was seeking service connection were caused by 
that disorder.  The veteran's entitlement to service 
connection for leukocytoclastic vasculitis has not been 
adjudicated.  It is inextricably intertwined with the 
certified issues on appeal.  Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The fact that an issue is inextricably 
intertwined does not establish that the Board has 
jurisdiction of the issue, only that the Board cannot fairly 
proceed while there are outstanding matters that must be 
addressed by the RO in the first instance.  

In reviewing the record, the Board observes that the 
veteran's testimony and written statements delineating the 
specific psychosocial stressors supporting his claim of 
entitlement to service connection for PTSD have not been 
submitted to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) for verification.  

An August 1999 letter from the Loma Linda, California, 
Department of Veterans Affairs (VA) Medical Center to the 
veteran notes that he had been afforded a VA Agent Orange 
examination.  Documentation of that evaluation is not of 
record.  VA clinical documentation dated in January 2003 
indicates that the veteran had been treated for his chronic 
pulmonary disability by a private physician.  At the May 2003 
video hearing before the undersigned Acting Veterans Law 
Judge, the veteran testified that he had been treated for a 
urinary disorder at LaPalma Hospital.  Clinical documentation 
of the cited treatment has not been incorporated into the 
record.  In reviewing a similar factual scenario, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the VA should obtain all relevant VA and private 
treatment records which could potentially be helpful in 
resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).  

The veteran has not been afforded a VA examination for 
compensation purposes to determine the nature and etiology of 
his multiple claimed physical disabilities.  The Court has 
held that the VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Accordingly, this case is REMANDED for 
the following action: 

1.  The RO should submit the veteran's 
testimony and statements as to his 
alleged inservice stressors to the 
USASCRUR for verification of the claimed 
stressors.  

2.  The RO should ensure that copies of 
all available VA clinical documentation 
pertaining to treatment of the veteran 
are made a part of the record.  Reports 
not currently of record, including that 
provided at the Loma Lima, California, VA 
Medical Center, should be obtained for 
incorporation into the record. 

3.  The RO should request that the 
veteran provide information as to all 
treatment of his chronic digestive 
disorder, chronic skin disorder, chronic 
disability manifested by bilateral hand 
and leg numbness, chronic sinus disorder, 
chronic bilateral hip disorder, chronic 
bilateral knee disorder, malaria, chronic 
respiratory disorder, chronic throat 
disorder, chronic kidney disorder, 
chronic bladder disorder, chronic liver 
disorder, and PTSD.  The names and 
addresses of all treating health care 
providers should be obtained.  Upon 
receipt of the requested information and 
the appropriate releases, the RO should 
contact LaPalma Hospital and all other 
identified health care providers to 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment provided to the 
veteran.  All evidence obtained should be 
associated with the veteran's claims 
folder.  

4.  The RO should then schedule the 
veteran for a VA examinations in order to 
accurately determine the current nature 
and etiologies of the veteran's chronic 
digestive disorder, chronic skin 
disorder, chronic disability manifested 
by bilateral hand and leg numbness, 
chronic sinus disorder; chronic bilateral 
hip disorder, chronic bilateral knee 
disorder, malaria, chronic respiratory 
disorder, chronic throat disorder, 
chronic kidney disorder, chronic bladder 
disorder, chronic liver disorder, PTSD, 
and leukocytoclastic vasculitis.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiners should 
advance opinions as to whether it is at 
least as likely as not that any 
identified relevant disability is related 
to injury, disease or event noted during 
the veteran's military service.  If a 
diagnosis of PTSD is advanced, the 
psychiatric examiner should identify the 
specific stressors supporting such a 
diagnosis.  If any other acquired 
psychiatric disorder is diagnosed, the 
examiner should indicate whether it is at 
least as likely as not that the currently 
diagnosed acquired psychiatric disorder 
was related to injury, disease or event 
noted during the veteran's military 
service.  The RO should send the claims 
folder to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

5.  The RO should then formally 
adjudicate the veteran's entitlement to 
service connection for leukocytoclastic 
vasculitis.  He should be informed in 
writing of the resulting decisions and 
his associated appellate rights.  The 
veteran should be advised that the issue 
is not on appeal unless timely notice of 
disagreement and substantive appeal as to 
that issue are received.  

6.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for a chronic 
digestive disorder; a chronic skin 
disorder to include warts and melanomas; 
a chronic disability manifested by 
bilateral hand and leg numbness; a 
chronic sinus disorder; a chronic 
bilateral hip disorder to include pain 
and stiffness; a chronic bilateral knee 
disorder to include pain and stiffness; 
malaria; a chronic respiratory disorder 
to include a pulmonary disorder; a 
chronic throat disorder; a chronic kidney 
disorder; a chronic bladder disorder; a 
chronic liver disorder and PTSD claimed 
as a result of Agent Orange exposure.  If 
any of the benefits sought on appeal 
remains denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) that addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of last 
SSOC.  The veteran should be given the 
opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 



	                  
_________________________________________________
	SABRINA M. TILLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


